El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Contra el acusado Ramón Andaluz Méndez se presenta-ron acusaciones por infracción al Art. 87 del Código Penal, 33 L.P.R.A. see. 4006, a saber, imprudencia crasa y teme-raria al conducir un vehículo de motor. Ante nos alega que se le privó de su derecho a presentar prueba a su favor en la vista preliminar e impugna la determinación de causa probable para acusar por no habérsele permitido presentar prueba exculpatoria.
* — i
El 1ro de julio de 1994, en horas de la noche, el aquí peticionario, Ramón Andaluz Méndez, quien es miembro de la Policía, manejaba un vehículo oficial de la Unifor-mada por la avenida Ponce De León en Santurce. El vehí-culo no estaba rotulado. Mientras manejaba dicho vehí-culo, impactó el vehículo manejado por el Sr. Ramón R. *659Rodríguez. Junto con el Sr. Ramón R. Rodríguez iban como pasajeros Isabel Lugo y Marina Reyes Buitrago, quienes fallecieron como consecuencia del impacto. Del testimonio del señor Rodríguez se desprende que luego de salir de una Iglesia Bautista ubicada en el Paseo Covadonga se dispo-nía a volver al Viejo San Juan, para lo cual tenía que cru-zar la avenida Ponce De León. Indicó que se detuvo frente a una señal de "Ceda el Paso” antes de cruzar la avenida. Al no observar vehículo alguno en su dirección intentó cru-zar la intersección para tratar de llegar a la avenida Mu-ñoz Rivera. Cuando cruzaba el segundo carril fue impac-tado por el auto oficial conducido por el imputado, lo cual ocasionó las dos (2) muertes antes mencionadas. Por estos hechos el Ministerio Público presentó las correspondientes denuncias por violación al Art. 87 del Código Penal, 33 L.P.R.A. see. 4006.
Al finalizar el acto de la vista preliminar, la magistrada que la presidió determinó que no existía causa probable para acusar. Inconforme con la determinación, el Ministe-rio Público recurrió ante un magistrado de superior jerarquía. En la vista preliminar en alzada, celebrada ante una juez superior, el Ministerio Fiscal presentó cuatro (4) testigos.(1) Dichos testigos fueron confrontados y contrain-terrogados por el peticionario. Al ser sometido el caso por el Ministerio Público, el abogado de la defensa ofreció el tes-timonio de dos (2) testigos. En ese momento la juez que presidía el proceso se expresó del modo siguiente:
Lo que el compañero me está pidiendo es que yo determine quién dice la verdad, si los testigos del Pueblo o los testigos de la Defensa, y eso yo no lo voy a hacer en esta etapa del proceso. Yo entiendo que con la prueba que se ha presentado es sufi-ciente para determinar causa por los delitos imputados. Y que esos testigos yo no tengo ningún reparo en escucharlos, pero yo no voy a dirimir controversias de prueba aquí porque entiendo que no es mi función. Estaría violentando todo lo que el Tribunal Supremo ha resuelto. A mi me parece que si el compañero *660los quiere sentar, yo con mucho gusto los escucho, pero senci-llamente lo único que quedaría es su testimonio consignado en el récord como que declararon eso. Informe para mostrar causa, Apéndice, pág. 101.
Después de presentadas las correspondientes acusacio-nes, el aquí peticionario presentó una moción de desesti-mación al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Adujo como razón que el Ministerio Público no presentó prueba sobre todos los ele-mentos del delito y, además, que no se le permitió presen-tar testigos que declarasen a su favor en la vista prelimi-nar en alzada.
Luego de celebrada una vista para la discusión y consi-deración de dicha moción, el tribunal la declaró sin lugar, resolviendo que la determinación de causa probable estaba dentro del marco de la ley.
Inconforme con dicha resolución, el peticionario recurrió en certiorari al Tribunal de Circuito de Apelaciones (Cir-cuito Regional I) señalando como errores los mismos argu-mentos que fundamentaron su moción de desestimación. Dicho tribunal dictó sentencia que confirmaba la resolu-ción recurrida. En ésta el Tribunal de Circuito de Apelacio-nes señaló que en la etapa apelativa cualquier impugna-ción de vista preliminar debe examinarse a la luz de “la presunción legal de regularidad y corrección que asiste a la determinación de causa probable para acusar a un ciuda-dano imputado de delito” (Petición de certiorari, Apéndice, pág. 28); señaló, además, que basta con que el dictamen del magistrado se base en una scintilla de prueba que demues-tre que existe prima facie causa para creer que se cometió un delito, y que probablemente el acusado lo cometió. Por ello, resolvió que se había cumplido con este requisito a nivel de instancia.
El imputado recurre ante nos señalando la comisión de tres (3) errores; el primero, la aplicación de la presunción de regularidad y corrección de los procedimientos de deter-minación de causa probable, lo que alegadamente lo privó *661de la presunción de inocencia de la que disfruta todo impu-tado de delito; segundo, la determinación de que sólo es necesario una scintilla de evidencia para determinar causa probable para acusar y que el imputado no tiene derecho a presentar prueba a su favor, y tercero, la determinación de que no permitirle al imputado presentar evidencia a su favor no le perjudicó sustancialmente.
Considerado por este Tribunal el presente recurso, con-cedimos un término al Ministerio Público para que mos-trara causa por la cual no se debía revocar las sentencias dictadas y, en auxilio de nuestra jurisdicción, paralizamos los procedimientos pendientes ante el Tribunal de Primera Instancia. El Procurador General ha comparecido a mos-trar causa según lo ordenado y, estando en posición de resolver, procedemos a hacerlo.
f-H I — I
Es necesario analizar la naturaleza y el propósito de la vista preliminar en nuestro ordenamiento procesal. La Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, es la fuente estatutaria que regula la vista preliminar. La función básica de esta vista está limitada a la determinación de existencia o no de causa probable para creer que se ha cometido un delito y que éste ha sido cometido por el acusado. Pretende evitar que se someta a un ciudadano arbitraria e injustificadamente a los rigores de un proceso criminal. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 663 (1985); Pueblo v. Opio Opio, 104 D.P.R. 165, 171 (1975); Pueblo v. Figueroa Castro, 102 D.P.R. 279, 284 (1974). La vista preliminar opera en términos de probabilidades. Su función no es establecer la culpabilidad o inocencia del acusado, sino determinar si en efecto el Estado tiene adecuada justificación para continuar con un proceso judicial. De ahí que no exista una adjudicación final de inocencia o culpabilidad en esta etapa. Tal determinación se hace en el juicio. Pueblo v. Rodríguez Aponte, *662supra, pág. 660; Pueblo v. González Pagán, 120 D.P.R. 684 (1988). Ahora bien, el Ministerio Público debe presentar evidencia, legalmente admisible en un juicio plenario, so-bre todos los elementos del delito imputado en la denuncia y su conexión con el imputado. Pueblo v. Rodríguez Aponte, supra, pág. 664. La determinación de causa probable, una vez se cumple con la presentación de tal evidencia, goza de la presunción legal de corrección. Pueblo v. Rivera Alicea, 125 D.P.R. 37, 42 (1989). Cuando el imputado entienda que el Ministerio Público no ha cumplido con su deber, el im-putado puede atacar la determinación de causa probable y rebatir la presunción de corrección, para lo cual está dis-ponible la moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra, ello cuando existe ausencia total de evidencia legalmente admisible en cuanto a alguno de los elementos del delito o de la conexión del acusado con el delito imputado. Pueblo v. Rivera Alicea, supra, págs. 42-43. La vista preliminar no es un minijui-cio, y una vez quedan establecidos todos los elementos del delito y la conexión del imputado con éste a base de eviden-cia legalmente admisible, a tenor con las Reglas de Eviden-cia en vigor en ese momento, se justifica una determina-ción de causa probable. Con la determinación del magistrado en esta etapa no se adjudica definitivamente la responsabilidad del imputado; ni siquiera queda expuesto a ser convicto. Con esta determinación, el proceso pasa para su adjudicación final, fase a la que la Constitución se refiere en particular detalle. El juicio en su fondo es el momento realmente culminante y crítico. La génesis de la vista preliminar es estatutaria, no constitucional. Pueblo v. Rodríguez Aponte, supra, pág. 660.
III
A pesar de que es norma bien asentada en nuestra jurisprudencia que los derechos constitucionales que gozan los acusados no se trasladan automáticamente a las etapas anteriores al juicio, Pueblo v. Rodríguez Aponte, supra, *663pág. 660, la Regla 23(e) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone, en lo pertinente:
Si la persona compareciese a la vista preliminar y no renun-ciare a ella, el magistrado deberá oír la prueba. La vista será privada a menos que al comenzar la misma la persona solici-tare que fuere pública. La persona podrá contrainterrogar a los testigos en su contra y ofrecer prueba en su favor. (Enfasis suplido.)
Tal regla incorpora, como parte del debido proceso de ley al cual es acreedor el imputado, el derecho de éste a pre-sentar evidencia a su favor. No seguir este precepto signi-fica una violación del debido proceso de ley que gobierna esta etapa del procedimiento judicial.
Sin embargo, en El Vocero de P.R. v. E.L.A., 131 D.P.R 356 (1992),(2) expusimos el principio de que el magistrado que preside la vista puede decidir no escuchar prueba de la defensa una vez se convenza de la existencia de causa probable. Esa discreción no es absoluta ni está acorde con el espíritu y letra de la regla que específicamente reconoce al imputado la facultad de presentar prueba a su favor. El magistrado no puede descartar escuchar cualquier prueba que quiera aportar la defensa. Teniendo en mente que la vista preliminar no es un minijuicio, cuando se haga un ofrecimiento de prueba que por su naturaleza demuestra en forma incontrovertida que el imputado no cometió el delito imputado, que cometió un delito menor o que se violaron garantías o privilegios constitucionales que justifican su exoneración en esa etapa, el magistrado viene obligado a escuchar la prueba así ofrecida, siempre y cuando ésta permita disponer del caso en ese momento y no requiera resolver cuestiones de credibilidad que correspondan a la etapa del juicio. Cf. Pueblo v. Rodríguez Aponte, supra, pág. 669.
*664Ahora bien, lo anteriormente expuesto no debe interpretarse como impedimento o limitativo de la facultad del magistrado que preside la vista preliminar para descartar cualquier testimonio cuando, después de pasar juicio sobre éste a la luz de las demás circunstancias del caso y de la experiencia humana, razonablemente se convenza de que tal testimonio es inherentemente irreal o increíble, o cuando su contenido, así analizado, es improbable, o cuando dicho testimonio, por cualquier circunstancia, no es confiable o no goza de una razonable garantía de veracidad. Después de todo, la evidencia para encauzar al imputado es suficiente únicamente cuando, además de sostener todos los elementos del delito, es susceptible de ser creída. Esto es, que como cuestión de derecho, la evidencia en apoyo de tales elementos intrínsecamente permite que sea sometida a un análisis de credibilidad. Pueblo v. Colón, Castillo, 140 D.P.R. 564 (1996). Pero, “[l]a función del [magistrado] al analizar si la evidencia es susceptible de ser creída sólo requiere determinar si la evidencia puede ser creída por una persona razonable y de conciencia no prevenida, sin entrar a dirimir la credibilidad que amerita la prueba presentada”. (Enfasis en el original.) Id., pág. 582. En este sentido la función del magistrado en la vista preliminar respecto a la suficiencia de la prueba no es distinta a la función del juez que preside un juicio por jurado al resolver una moción de absolución perentoria al amparo de la Regla 135 de Procedimiento Criminal vigente, 34 L.P.R.A. Ap. II.(3)
IV
Discutidos estos aspectos doctrinales, examinemos las actuaciones que dieron lugar a este recurso. Uno de los testigos de cargo que testificó en la vista preliminar de-claró que observó que el vehículo que manejaba el impu-*665tado iba a exceso de velocidad, que no llevaba luces encen-didas y que el impacto elevó el vehículo conducido por Don Ramón M. Rodríguez. Testificó, además, que el auto que impactó al del señor Rodríguez no se detuvo con el impacto, sino que siguió su velocidad. Otro de los testigos manifestó haber visto un carro que pasó a velocidad como un cohete y luego escuchó el impacto. El tercer testigo señaló que vio el auto que manejaba el imputado venir a velocidad y luego oyó el “bombazo”, según lo describe el propio testigo.
El Art. 87 del Código Penal, supra, dispone:
Cuando en la muerte ocasionada por una persona al conducir un vehículo de motor mediare imprudencia crasa o temeraria, se impondrá pena de reclusión por un término fijo de seis (6) años. ...
La imprudencia crasa o temeraria es aquella de tal natura-leza que demuestre un absoluto menosprecio de la seguridad de los demás bajo las circunstancias que probablemente produz-can daños a éstos y no significa una mera falta de cuidado.
De una lectura del artículo vemos que la imprudencia crasa es aquella que transciende la mera falta de cuidado y que se traduce en grave menosprecio por la seguridad de los demás. No cabe duda de que la evidencia de velocidad excesiva es indicio de imprudencia crasa. El ex-ceso de velocidad es un agente causante de accidentes, y dentro de la naturaleza del riesgo creado, está el de impactar a otro vehículo. Por lo tanto, no se cometieron los errores señalados ya que con la evidencia aportada por el Estado se puede hacer una clara inferencia de la responsabilidad criminal del imputado, por lo que la magistrada que presidió la vista en alzada estuvo justificada en determinar causa probable sin tener que escuchar otra prueba. La evidencia que pretendió ofrecer la defensa requería dirimir un conflicto de credibilidad, lo cual corresponde a las etapas del juicio.(6)
*666Por otro lado, la juez que presidió el proceso no se negó a escuchar la evidencia ofrecida. Ante el ofrecimiento de la versión de los testigos de defensa, dicha magistrada se li-mitó a manifestar, correctamente, que dicha evidencia ten-día a establecer una controversia de prueba que sólo podrá dirimirse a base de la credibilidad que le mereciera al juz-gador de los hechos los testigos de una y otra parte. No obstante expresó, además, “me parece que si el compañero los quiere sentar, yo con mucho gusto los escucho, pero sencillamente lo único que quedaría es su testimonio con-signado en el récord como que declararon eso”. Informe para mostrar causa, pág. 101. En lugar de presentar tales testimonios, la defensa se reservó todos los testigos para el día del juicio. Id., pág. 105.
En virtud de lo anteriormente expuesto, se confirmará la sentencia recurrida y se ordenará la continuación de los procedimientos contra el imputado Andaluz Méndez.
La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente. El Juez Asociado Señor Fuster Ber-lingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López disintió con una opi-nión escrita.

 Los testigos fueron el Sr. Ramón R. Rodríguez, conductor del auto impactado, y tres (3) testigos presenciales: David Barranco Franco, Gladys Becerra y Carlos Hernández.


 Revocado por otros motivos por el Tribunal Supremo de Estados Unidos en El Vocero de Puerto Rico v. Puerto Rico, 508 U.S. 147 (1993).


 Respecto a esta última, véase Pueblo v. Colón, Castillo, 140 D.P.R. 564 (1996).


 Se pretendía sentar en la silla de los testigos al Tte. Luis Correa y al Ate. Rubio, quienes testificarían que éste fue el primer policía en llegar al lugar de los hechos; que ambos se percataron de que el “biombo” y las luces del vehículo que manejaba el imputado estaban encendidas, contrario a lo que señalaron otros *666testigos. No cabe duda que tales testimonios hubiesen hecho necesario dirimir cues-tiones de credibilidad, lo que corresponde a la etapa del juicio y no a la de vista preliminar. Por otra parte, esa prueba, por su naturaleza, no permitía la disposición completa del caso en esa etapa y hubiese significado la celebración de un “minijuicio” contrario a la naturaleza de la vista preliminar.